Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-9 in the reply filed on 8 September 2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Pancholi et al. (US Pat. Pub. 2019/0348389).
Regarding claim 1, Pancholi teaches a semiconductor device, comprising:
a die comprising a semiconductor material, the die comprising two die portions [fig. 3e, 101 and 121 comprise two die portions, semiconductor material is present in 122 and 102] :

a second active surface comprising second active circuitry on a second die portion [fig. 3e, 102 [ paragraph [0024] teaches devices are present];
the first die portion and the second die portion joined together with the first active surface facing away from the second active surface [fig. 3e, 122 and 102 are on opposite sides].
Regarding claim 2, Pancholi discloses the semiconductor device of claim 1, further comprising at least one via comprising a first via portion extending from the first active surface through the first die portion and a second  via portion extending from the second active surface through the second die portion and aligned with and contacting the first via portion [fig. 3e, first via portions starting with 125 and continuing with 120 extend through the first die portion, second via portions starting with 105 and continuing with 110 extend through the second die portion and 120 and 110 are connected to each other].
Regarding claim 3, Pancholi teaches the semiconductor device of claim 1, wherein:
a first FEOL structure adjacent to the first die portion includes the first active circuitry, a first BEOL structure is located on a side of the first FEOL structure opposite the first die portion, and a first interconnect adjacent to the first BEOL structure is located opposite the first FEOL structure [fig. 3e, first FEOL 140, first BEOL structure M3/M4/M5/M6, first interconnect 111]; and


Regarding claim 4, Pancholi discloses the semiconductor device of claim 3, further comprising vias each comprising a first via portion extending from the first active surface through the first die portion and a second  via portion extending from the second active surface through the second die portion and aligned with and contacting the first via portion [fig. 3e, first via portions starting with 125 and continuing with 120 extend through the first die portion, second via portions starting with 105 and continuing with 110 extend through the second die portion and 120 and 110 are connected to each other].
Regarding claim 5, Pancholi teaches the semiconductor device of claim 4, wherein each of the vias extends from between the first FEOL structure and the second FEOL structure, between the first BEOL structure and the second BEOL structure or between the first interconnect and the second interconnect [fig. 3e, vias 125 and 105 extend between the first FEOL and the second FEOL].
Regarding claim 6, Pancholi discloses the semiconductor device of claim 3, wherein the first FEOL and BEOL structures are at least substantially identical in structure and function to the second FEOL and BEOL structures [fig. 3e, the first FEOL and BEOL are substantially the same as the second FEOL and BEOL in that they are a 
Regarding claim 7, Pancholi teaches an assembly of semiconductor devices, comprising:
Stacked semiconductor memory devices [fig. 5, paragraph [0057] teaches the structure can function as memory], at least one of the devices comprising:
A composite semiconductor die comprising two die portions joined back to back [fig. 5, 501 and 502 are representative of the structure taught in fig. 3e, which each are two die portions joined back to back];
A first active surface comprising first integrated memory circuitry on a first die portion [fig. 5, 501 and 502 are representative of the structure taught in fig. 3e, first active surface 122];
And 
A second active surface comprising second integrated memory circuitry on a second die portion [fig. 5, 501 and 502 are representative of the structure taught in fig. 3e, second active surface 102].
Regarding claim 8, Pancholi discloses the assembly of claim 7, wherein at least each underlying respective semiconductor memory device located below an overlying respective semiconductor memory device in the stack comprises:
a composite semiconductor die comprising two die portions joined back-to-back [fig. 3e, 101 and 121 joined back to back];

a second active surface comprising second integrated memory circuitry on a second die portion [fig. 3e, second active surface 102, paragraphs [0032-0046] teach memory array devices are embedded, which are memory circuitry] .
Regarding claim 9, Pancholi teaches the assembly of claim 8, wherein:
each overlying respective semiconductor memory device or each overlying respective semiconductor memory device but for a top-most respective semiconductor memory device is connected to an underlying respective semiconductor memory device by an electrical connection between the respective second active surface of the overlying respective semiconductor memory device and the respective first active surface of the underlying respective memory semiconductor device [fig. 5, the bottom of die 502 is connected to the top of die 501 by electrical connections 507];
each underlying respective semiconductor memory device is connected to an overlying respective semiconductor memory device by an electrical connection between the respective first active surface of the underlying respective semiconductor memory device and the respective second active surface of the overlying respective semiconductor memory device [fig. 5, the bottom of die 502 is connected to the top of die 501 by electrical connections 507]; and
the respective first active surface of each respective semiconductor memory device but for the top-most respective semiconductor memory device in the stack is electrically connected to the respective second active surface by at least one via 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M PARKER whose telephone number is (571)272-8794.  The examiner can normally be reached on M-F 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/J.M.P/Examiner, Art Unit 2816                                                                                                                                                                                                        

/ZANDRA V SMITH/Supervisory Patent Examiner, Art Unit 2816